DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Species I, figures 2-6 and 13 in the reply filed on October 11, 2021   is acknowledged.  Applicant states claims 1-3, 5, 7-10, 14-17 and 19-20 read on the elected Species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 	Examiner has additionally withdrawn claims 9 and 10 as they are drawn to unelected Species.  See fig. 8 for a deflection means in claim 9.  See figs. 19-22 for the surrounding walls of claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002266615.

As per claim 1, JP ‘615 discloses an oil sump (100) [pan] comprising:
 	 a container (100) (figs. 4, 5) defining a volume for containing oil, the volume comprising a primary volume (fig. E-1), a secondary volume (fig. E-1) and an intermediate volume (fig. E-1);
 	a first wall (3) dividing the primary volume from the intermediate volume, the first wall (3) comprising a first restricted flow means (1) [mesh type strainer, para [0022]] configured to enable a restricted flow of oil from the intermediate volume to the primary volume (figs. 4, 5);
 	a second wall (3) dividing the secondary volume from the intermediate volume comprising
 a second restricted flow means (1) configured to enable a restricted flow of oil from the secondary volume to the intermediate volume;
 	a first weir means (fig. E-1) positioned to enable a first overflow of oil into the primary volume;

  	an oil outlet (8) [suction opening] for pumping oil from the primary volume to an internal combustion engine (background).  Examiner interprets the top-up arrangement (5) allows returned oil to overflow to the secondary volume where it can flow into the intermediate volume.  Oil from the primary volume is pumped from an oil outlet (8) similarly.


    PNG
    media_image1.png
    409
    529
    media_image1.png
    Greyscale

As per claim 2, JP ‘615 as set forth above, discloses the first weir means (fig. E-1) comprises a first weir wall (fig. E-1) for allowing the first overflow of oil to flow from the intermediate volume (fig. E-1) over the first weir wall (fig. E-1) into the primary volume (fig. E-1).


As per claim 5, JP ‘615 as set forth above, discloses one or both of the first restricted flow means (1) and the second restricted flow means (1) comprises a mesh (para [0022], fig. 4).

As per claim 19, JP ‘615 as set forth above, discloses a vehicle (background) comprising the oil sump (100) of claim 1.

Allowable Subject Matter
Claims 3, 7-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an oil sump including a container defining a volume for containing oil, the volume comprising a primary volume, a secondary volume and an intermediate volume; a first wall dividing the primary volume from the intermediate volume, the first wall comprising a first restricted flow means configured to enable a restricted flow of oil from the intermediate volume to the primary volume; a second wall dividing the secondary volume from the intermediate volume comprising
 a second restricted flow means configured to enable a restricted flow of oil from the secondary volume to the intermediate volume; a first weir means positioned to enable a first overflow of oil into the primary volume; a top-up arrangement configured to direct returned oil to the secondary volume and enable excess returned oil to overflow into the intermediate volume; and an oil outlet for pumping oil from the primary volume; the first weir means is configured to enable the first overflow of oil when oil within the intermediate volume is above a first height; the top-up arrangement is configured to enable the excess returned oil to overflow into the intermediate volume when oil within the secondary volume is above a second height; or including a cover extending over a first portion of the intermediate volume and positioned to enable the excess returned oil from the top-up
 arrangement to fall onto the cover; or a first cover wall positioned to cover the secondary volume, the first cover wall having an outer surface configured to enable oil falling on the outer surface to flow towards the intermediate volume via the second weir means.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1 and subsequent dependent claims.
 
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a method of circulating oil through a sump of an internal combustion engine, the sump comprising a first wall dividing a primary volume from an intermediate volume and a second wall dividing a secondary volume from the intermediate volume, the method comprising: pumping oil from the primary volume of the sump;  allowing oil returned from the internal combustion engine to flow into the secondary volume of the sump; in dependence on the secondary volume being full, allowing returned oil to overflow into the intermediate volume of the sump to fill the intermediate volume; allowing oil to overflow into the primary volume wherein a first rate of oil leakage ‘through the first wall depends on a temperature of oil neighboring the first wall and a second rate of oil leakage through the second wall depends on a difference in fluid pressure across the second wall.  For these reasons, in conjunction with the rest of the steps as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654